Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made of the receipt and entry of the application filed on 05/13/2021. 
	Claims 16-24 have been examined on the merit. 

Claim Objections
Claim 22 is objected to because of the following informalities: In claim 22, the term BHT should be completely spelled out.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 16-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US 11033487 (06/15/2021).  	Although the claims at issue are not identical, the claims are drawn to the same and/or a similar method of use.  For example, US Patent 11,033,487 now referred to as Gan reads on claims 16-24 of the claimed invention because both inventions teach a method comprising topically applying an effective amount to the skin of a subject in need thereof a composition comprising Albizia julibrissin bark extract and a hydrolyzed soy flour and further comprising additional ingredients therein. Further, the instantly claimed invention encompasses and/or is encompassed by the claimed invention of US 11,033,487. 

Claims 16-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US 10251833 (04/09/2019).  Although the claims at issue are not identical, the claims are drawn to the same and/or a similar method of use.  For example, US Patent 10,251,833 now referred to as Gan reads on claims 16-24 of the claimed invention because both inventions teach a method comprising topically applying an effective amount to the skin of a subject in need thereof a composition comprising Albizia julibrissin bark extract and a hydrolyzed soy flour and further comprising additional ingredients therein. Further, the instantly claimed invention encompasses and/or is encompassed by the claimed invention of US 10,251,833. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Doucet (US 9579267) in view of Torimaru (JP 2009242296 DWPI Abstract).
 A method comprising topically applying an effective amount to the skin of a subject in need thereof a composition comprising Albizia julibrissin bark extract and a hydrolyzed soy flour and further comprising additional ingredients such as a moisturizing agent or a fragrance and a tocopherol etc. is claimed. 
 Doucet beneficially teaches a composition (as a topical cleanser composition and as a moisturizer) (e.g. as a cleanser-column 3 lines 57-60) comprising hydrolyzed soy flour applied as a topical moisturizer or cleanser applied to the skin of a subject in need thereof to improve the skin appearance of the subject by reducing the appearance of skin pores and/or pores tightening (e.g. column 5 lines 7-10) (see entire document including e.g. title, abstract, column 3 lines 57-60, column 5 lines 7-10, Examples-phase IV column 8 line 48 and claims and especially claim 2).  Doucet, however, does not expressly teach the further inclusion of an Albizia julibrissin bark extract (as an aqueous solvent extract) and a moisturizing agent topically applied to the skin of a subject in need thereof to improve the skin appearance of the subject therein. 
Torimaru beneficially teaches a composition (as a topical cleanser composition-e.g. the composition having liquid and washing material) comprising Albizia julibrissin bark extract (as an aqueous solvent extract) and a moisturizing agent such as a hyaluronic acid topically applied to the skin of a subject in need thereof to improve the skin appearance of the subject therein (see entire document including e.g. pages 1-3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Doucet's composition (as a topical cleanser composition) by further including an Albizia julibrissin bark extract and a moisturizing agent within the cleanser composition taught by Doucet, as well as to administer and/or topically apply to the skin such an overall cleaner composition for the same purpose of improving the skin appearance in a subject in need thereof and/or by reducing the appearance of skin pores by pores tightening and/or pores cleaning-based upon the beneficial teaching provided by the secondary reference (as fully discussed above). Furthermore, please note that the instantly claimed in vivo functional effect (e.g. the functional effect of reducing the appearance of skin pores by pores tightening and/or pores cleaning) would be intrinsic upon such topical application of the overall claimed cleanser composition to a subject’s skin. [*Please note that Applicant’s specification in paragraph 0005 discloses that current treatment for enlarged pores are directed primarily to cleaning the skin to facilitate sebum and debris removal. Moreover, paragraph 0006 discloses that it would be desirable to have alternative treatment for reducing skin pore size and improving overall skin appearance, particularly composition pores rather than just clean them.*]  The adjustment of these and/or other conventional working conditions therein (e.g., determining suitable amount/ranges of each active ingredient therein and/or forms to be applied and when and where to apply the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 
Please note that the patentability of a product does not depend upon the method of production (i.e., the method of production of obtaining an extract in a particular manner as claimed in claims 16 and 18).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 

Claim 22 is rejected under 35 USC 103 as being unpatentable over Doucet (US 9579267) in view of Torimaru (JP 2009242296 DWPI Abstract) as applied to claims 16, 18-21 and 23-24 in view of Jimenez Redondo A et al. (ES 2144979 DWPI Abstract) and Iwakama T et al. (JP 2013155369 DWPI Abstract).  
Doucet and Torimaru are relied upon for the reasons discussed above. Doucet and Torimaru do not teach the further inclusion of a tocopherol therein. 
The cited reference of Jimenez Redondo A beneficially teaches a composition (as a topical cleanser composition) comprising tocopherol applied as a topical cleanser to the skin of a subject in need thereof to improve the skin appearance of the subject by reducing the appearance of skin pores by pores cleaning (e.g. see entire document including e.g. pages 1-2).
The cited reference of Iwakawa T beneficially teaches a composition (as a topical cleanser composition and as a moisturizer) comprising tocopherol applied as a topical moisturizer and cleanser to the skin of a subject in need thereof to improve the skin appearance of the subject by reducing the appearance of skin pores by pores cleaning (e.g. see entire document including e.g. pages 1-4.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Doucet's composition (as a topical cleanser composition) by further including an Albizia julibrissin bark extract and a moisturizing agent and tocopherol within the cleanser composition taught by Doucet, as well as to administer and/or topically apply to the skin such an overall cleaner composition for the same purpose of improving the skin appearance in a subject in need thereof and/or by reducing the appearance of skin pores by pores tightening and/or pores cleaning-based upon the beneficial teachings provided by the secondary references (as fully discussed above). Furthermore, please note that the instantly claimed in vivo functional effect (e.g. the functional effect of reducing the appearance of skin pores by pores tightening and/or pores cleaning) would be intrinsic upon such topical application of the overall claimed cleanser composition to a subject’s skin. [*Please note that Applicant’s specification in paragraph 0005 discloses that current treatment for enlarged pores are directed primarily to cleaning the skin to facilitate sebum and debris removal. Moreover, paragraph 0006 discloses that it would be desirable to have alternative treatment for reducing skin pore size and improving overall skin appearance, particularly composition pores rather than just clean them.*]  The adjustment of these and/or other conventional working conditions therein (e.g., determining suitable amount/ranges of each active ingredient therein and/or forms to be applied and when and where to apply the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 
Please note that the patentability of a product does not depend upon the method of production (i.e., the method of production of obtaining an extract in a particular manner as claimed in claims 16 and 18).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 

Conclusion
 	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655